Citation Nr: 0511509	
Decision Date: 04/22/05    Archive Date: 05/03/05	

DOCKET NO.  03-12 113A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to June 17, 2002 for a 
total disability rating based on individual unemployability 
due to service-connected disabilities.

(The issues of service connection for low back and right 
shoulder disabilities are the subjects of a separate Board 
decision under a different docket number.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel



INTRODUCTION

The veteran had active service from July 1961 to September 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.  

This matter is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In October 2003, the Board remanded this matter for the 
issuance of a statement of the case.  The record now before 
the Board does not indicate what action, if any, has been 
taken pursuant to the Board's remand instructions in October 
2003.  Consequently, the Board will reiterate its October 
2003 instructions herein.

An April 2003 RO decision granted the veteran's claim for a 
total disability rating based on individual unemployability 
due to service-connected disability, effective June 17, 2002.  
In May 2003 the veteran submitted a notice of disagreement 
with the June 17, 2002, effective date assigned.  Where there 
is a notice of disagreement, a remand, not referral, is 
required by the Board.  See  Manlincon v. West, 12 Vet. 
App. 238 (1999).

In light of the above, the appeal is REMANDED for the 
following:

The RO should issue a statement of the 
case addressing the issue of entitlement 
to an effective date prior to June 17, 
2002, for a total disability rating based 
on individual unemployability due to 
service-connected disabilities. All 
appropriate appellate procedures should 
then be followed. The veteran is advised 
that he must complete his appeal of the 
issue of entitlement to an effective date 
prior to June 17, 2002, for the 
assignment of a total disability rating 
based on individual unemployability due 
to service-connected disabilities by 
filing a timely substantive appeal 
following the issuance of the statement 
of the case, in order to perfect his 
appeal with respect to this issue.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
informed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


